Citation Nr: 0705734	
Decision Date: 02/28/07    Archive Date: 03/05/07

DOCKET NO.  06-15 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for colon cancer, 
claimed to be a residual of asbestos exposure.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


INTRODUCTION

The veteran served on active duty in the United States Navy 
from May 1944 to February 1946.

Procedural history

This appeal arose from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional office in St. 
Louis, Missouri (the RO) which denied service connection for 
several claimed disabilities, including bilateral hearing 
loss, tinnitus, and residuals of asbestos exposure. 

A motion to advance this case on the docket due to the 
veteran's age and his severe health problems was granted by a 
Deputy Vice Chairman of the Board on February 20, 2007.  See 
38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) 
(2006).

Clarification of issue on appeal

As was noted above, the RO characterized the third issue on 
appeal as entitlement to service connection for residuals of 
asbestos exposure.  It is clear from communications from the 
veteran and his representative that the only claimed residual 
of asbestos exposure is colon cancer.

In addition, the veteran at times appears to have raised an 
alternative theory of entitlement to service connection for 
colon cancer, namely exposure to ionizing radiation.  
However, in a May 2006 communication to the RO, the veteran's 
accredited representative made it clear that the veteran's 
only theory of entitlement 
Was based on exposure to asbestos.

Accordingly, the third issue on appeal has been 
recharacterized as entitlement to service connection for 
colon cancer, claimed to be a residual of asbestos exposure. 

Issues not on appeal

The April 2005 RO rating decision denied service connection 
for several other claimed disabilities.  Although the veteran 
was not initially clear as to which issues he wished to 
pursue on appeal, subsequent communications from his 
representative have established that only the three issues 
listed above are on appeal.  


FINDINGS OF FACT

1.  There is no competent medical evidence that bilateral 
hearing loss and/or tinnitus currently exist.

2.  There is competent medical evidence that colon cancer 
currently exists.

3.  A preponderance of the evidence is against the 
proposition that the veteran was exposed to asbestos during 
service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by naval service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.655 (2006).

2.  Tinnitus was not incurred in or aggravated by naval 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.655 (2006).

3.   Colon cancer was not incurred in or aggravated by naval 
service, and may not be so presumed.  38 U.S.C.A. § 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to service connection for 
bilateral hearing loss and tinnitus, which he contends were 
caused by noise exposure during service.  He also seeks 
service connection for colon cancer.  He contends that his 
currently diagnosed colon cancer was caused by exposure to 
asbestos aboard naval vessels during World War II.


In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.  Although all of the evidence in the 
claims file may not be specifically cited in the Board's 
decision, the Board has reviewed and considered all of the 
evidence in the claims file in reaching its conclusions.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (the VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.   As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.   See 38 U.S.C.A. 
§ 5103 (West 2002); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-
120 (2004).  

Here, the veteran was sent VCAA notice in the form of letters 
dated in February 2005 (before the claim was initially denied 
in April 2005) and in November 2005 and March 2006.  For the 
reasons detailed below, the Board finds that, through these 
letters, the veteran has been amply informed of what is 
required of him and of VA.  

First, VA must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2006).   Here, the February 2005 VCAA letter 
stated that in order for service connection to be granted, 
the evidence must show: (1) injury or disease in service; (2) 
current disability; and (3) a relationship between (1) and 
(2).  See the February 4, 2005 VCAA letter, page 8.  The 
November 2005 letter contained identical language.  See the 
November 3, 2005 VCAA letter, page 6.

Second, VA must inform the claimant of the information and 
evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2006).   Both VCAA 
letters informed the veteran that VA would obtain evidence 
kept by the VA and any other federal government agency, such 
as the Social Security Administration.  The veteran was also 
informed that VA would provide a medical examination if 
necessary.    

Third, VA must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2005).   In this regard, the March 2005 VCAA 
letter advised the veteran that although VA would make 
reasonable efforts to obtain records not held by a federal 
agency, such as private medical records and employment 
records, "It is your responsibility to make sure we receive 
all requested records that are not in the possession of a 
Federal department or agency." [Emphasis as in the original 
February 4, 2005 VCAA letter, page 7].  

Finally, VA must request that the claimant provide any 
evidence in his or her possession pertaining to the claim.  
 See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2006).   In this case, the November 2005 
letter informed the veteran: "If there is any other evidence 
or information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  See the 
November 3, 2005 VCAA letter, 
page 3.  This request complies with the requirements of 38 
C.F.R. § 3.159 (b) in that it informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.  

The Board is cognizant of the holding of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), in which the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of disability.   Section 5103(a) and section 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  
 
In this case, element (1), veteran status, is not in dispute.  
As has been discussed above, the veteran received ample 
notice as to element (2) and (3) existence of a disability 
and a connection between service and the claimed disability, 
in the two 2005 VCAA letters.   

Additionally, in March 2006 the veteran was sent a letter 
which specifically referenced Dingess/Hartman v. Nicholson.  
That letter dealt with elements (4) and (5), degree of 
disability and effective date.  See the March 20, 2006 VCAA 
letter.  In any event, because service connection is being 
denied, matters pertaining to degree of disability and 
effective date are moot. 

In short, the veteran has been amply informed of what is 
required of him and of VA under the VCAA, including 
notification under Dingess.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.   The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.   
An examination is deemed "necessary" if the record does not 
contain sufficient medical evidence for VA to make a decision 
on the claim.   See 38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2006).

The Board finds that all relevant evidence necessary for an 
equitable resolution of these issues has been identified and 
obtained, to the extent possible.  The evidence of record 
includes service medical records and VA and private medical 
records.

As will be discussed in greater detail below, the veteran 
failed to report for a VA audiology examination in June 2006 
which had been scheduled for the purpose of determining 
whether bilateral hearing loss and tinnitus existed and if so 
their relationship to the veteran's naval service.  The 
veteran failed to report for the examination, presumably due 
to his age and failing health, which is well documented.  It 
appears from the medical records that scheduling another 
examination would be fruitless.    

With respect to the colon cancer issue, the veteran's 
representative has suggested that this case be remanded for a 
medical opinion as to whether that disability is related to 
the claimed asbestos exposure in service.  See a December 
2006 informal hearing presentation, page 2.  
 
As explained in greater detail below, the outcome of this 
claim hinges on what occurred, or more precisely what did not 
occur, during service.  In the absence of evidence of in-
service disease or injury, referral of this case for an 
opinion as to etiology would in essence place the examining 
physician in the role of a fact finder. This is the Board's 
responsibility. 

In other words, any medical opinion which provided a nexus 
between the veteran's colon cancer and his military service 
would necessarily be based solely on the veteran's 
uncorroborated assertions regarding asbestos exposure in 
service. 
The Court has held on a number of occasions that a medical 
opinion premised upon an unsubstantiated account of a 
claimant is of no probative value.  See, e.g., Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) [generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described]; Reonal v. Brown, 5Vet. App. 458, 461 
(1993) [the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant].  Obtaining a medical nexus opinion under the 
circumstances presented in this case would be a useless 
exercise. In the absence of credible supporting evidence of 
in-service asbestos exposure, there is no need for a medical 
nexus opinion.

The Board points out that the facts of this case are 
different than the facts in Charles v. Principi, 16 Vet. App. 
370 (2002), in which the Court held that VA erred in failing 
to obtain a medical nexus opinion where evidence showed 
acoustic trauma in service and a current diagnosis of 
tinnitus.  Significantly, in this case there is no credible 
supporting evidence of in-service asbestos exposure.  Under 
the circumstances presented in this case, a remand ordering a 
medical examination or a medical opinion would serve no 
useful purpose. Accordingly, the Board has determined that a 
medical examination and opinion are not necessary as to this 
issue.

The Board additionally observes that general due process 
concerns have been satisfied in this case.  The veteran has 
been accorded appropriate opportunity to present evidence and 
argument in support of his claim, and he has been ably 
represented by his service organization.  See 38 C.F.R. § 
3.103 (2006).  The veteran indicated in his March 2006 
substantive appeal (VA Form 9) that he did not desire a 
personal hearing.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
claim has been consistent with the provisions of the VCAA.  
Accordingly, the Board will proceed to a decision on the 
merits.

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

Because these to issues involve the application of similar 
law to identical facts, the Board will address them together.

Relevant law and regulations

In general, applicable law and regulations state that service 
connection may be granted for disability resulting from a 
disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2006).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

It is now well-settled that in order to be considered for 
service connection, a claimant must first have a disability.  
In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court 
noted that Congress specifically limited entitlement for 
service-connected disease or injury to cases where such 
incidents had resulted in a disability.  See also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) [service connection 
may not be granted unless a current disability exists].  A 
"current disability" means a disability shown by competent 
medical evidence to exist. 
See Chelte v. Brown, 10 Vet. App. 268 (1997).

Analysis

The RO denied the veteran's claim because the record 
contained no competent medical evidence of either hearing 
loss or tinnitus.  The Board has carefully reviewed the 
record, which in pertinent part consists of recent VA 
outpatient treatment records generally pertaining to his 
colon cancer, and similarly can identify no medical evidence 
of either claimed disorder.

As was described in the Board's VCAA discussion above, the 
veteran has been at least twice accorded the opportunity of 
submitting evidence showing diagnoses of hearing loss and 
tinnitus.  No such evidence has been received.  In addition, 
the veteran failed to report for a June 2006 VA audiology 
examination which was scheduled to establish the existence of 
the claimed disabilities.

The Board is cognizant of the fact that the veteran is 
elderly and in poor health.  However, this does not relieve 
him of the obligation of supporting his claim.  
See 38 U.S.C.A. § 5107(a) (West 2002).  Under the 
circumstances here presented, the Board has no choice but to 
render a decision  based on the evidence now of record.  See 
38 C.F.R. § 3.655 (2006).  That evidence does not indicate 
that bilateral hearing loss or tinnitus have been diagnosed.

To the extent that the veteran himself contends that he 
currently has the claimed disabilities, it is now well-
settled that as a lay person without medical training he is 
not competent to comment on medical matters such as 
diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); see also 38 C.F.R. § 3.159 (a)(1) (2006) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].

In the absence of the claimed disability, service connection 
may not be granted. 
See Brammer, supra; see also Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. 
Cir. 1998) [service connection cannot be granted if the 
claimed disability does not exist].

The benefits sought on appeal are accordingly denied.

3.  Entitlement to service connection for colon cancer, 
claimed to be a residual of asbestos exposure.

Relevant law and regulations

The law and regulations generally pertaining to service 
connection have been set out above and will not be repeated.

For certain chronic disorders, including cancer, service 
connection may be presumed to have been incurred in service 
if the disease becomes manifest to a compensable degree 
within one year following separation from service. 
See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113,1131, (West 2002); 
38 C.F.R. §§ 3.307, 3.309(a) (2006).

Asbestos exposure

There is no specific statutory guidance with regard to 
asbestos-related claims, nor has the Secretary of VA 
promulgated any regulations in regard to such claims. 
However, VA has issued a circular on asbestos-related 
diseases.  DVB Circular 21-88-8, Asbestos-Related Diseases 
(May 11, 1988) provides guidelines for considering 
compensation claims based on exposure to asbestos.  The 
information and instructions from the DVB Circular have been 
included in a VA Adjudication Procedure Manual, M21-1 (M21- 
1), Part VI, 7.21. The Court has held that VA must analyze an 
appellant's claim to entitlement to service connection for 
asbestosis or asbestos-related disabilities under the 
administrative protocols under these guidelines.  See Ennis 
v. Brown, 4 Vet. App, 523, 527 (1993); McGinty v. Brown, 4 
Vet. App. 428, 432 (1993).

VA Manual M21-1, Part VI, para. 7.21 (October 3, 1997) 
provides that inhalation of asbestos fibers can produce 
fibrosis and tumor, most commonly interstitial pulmonary 
fibrosis (asbestosis).  Asbestos fibers may also produce 
pleural effusion and fibrosis, pleural plaques, mesotheliomas 
of pleura and peritoneum, lung cancer, and cancers of the 
gastrointestinal tract.  Cancers of the larynx and pharynx, 
as well as the urogenital system (except the prostate) are 
also associated with asbestos exposure. Thus persons with 
asbestos exposure have increased incidence of bronchial, 
lung, pharyngolaryngeal, gastrointestinal and urogenital 
cancer. 
See M21-1, Part VI, para 7.21(a).

The applicable section of Manual M21-1 also notes that some 
of the major occupations involving exposure to asbestos 
include mining, milling, work in shipyards, carpentry and 
construction, manufacture and servicing of friction products 
such as clutch facings and brake linings, manufacture and 
installation of roofing and flooring materials, asbestos 
cement and pipe products, military equipment, etc.  High 
exposure to respirable asbestos and a high prevalence of 
disease have been noted in insulation and shipyard workers, 
and this is significant considering that, during World War 
II, U.S. Navy veterans were exposed to chrysotile, amosite, 
and crocidolite that were used extensively in military ship 
construction.  Furthermore, it was revealed that many of 
these shipyard workers had only recently come to medical 
attention because the latent period for asbestos-related 
diseases varies from 10 to 45 or more years between first 
exposure and development of disease.  Also of significance is 
that the exposure to asbestos may be brief (as little as a 
month or two) or indirect (bystander disease).  See 
Department of Veterans Affairs, Veterans Benefits 
Administration, Manual M21-1, Part 6, Chapter 7, Subchapter 
IV, § 7.21 b.

In Dyment v. West, 13 Vet. App. 141, 145 (1999), the Court 
found that provisions in former paragraph 7.68 (predecessor 
to paragraph 7.21) of VBA Manual M21-1, Part VI, did not 
create a presumption of exposure to asbestos. Medical nexus 
evidence is required in claims for disease related to alleged 
asbestos exposure in service. VA O.G.C. Prec. Op. No. 04-00.

In short, with respect to claims involving asbestos exposure, 
VA must determine whether or not military records demonstrate 
evidence of asbestos exposure during service, develop whether 
or not there was pre-service and/or post- service 
occupational or other asbestos exposure, and determine 
whether there is a relationship between asbestos exposure and 
the claimed disease.  See M21-1, Part VI, 7.21; DVB Circular 
21-88-8, Asbestos-Related Diseases (May 11, 1988).

Analysis

The Board initially observes that there is ample medical 
evidence that colon cancer currently exists.  Hickson element 
(1), current disability, is accordingly satisfied.

With respect to Hickson element (2), in-service disease or 
injury, the Board will separately discuss disease and injury. 

There is no evidence of colon cancer in service or for many 
decades thereafter.  
Cf. 38 C.F.R. §§ 3.307, 3.309 [cancer is presumed to have 
existed in service if it was manifested to a compensable 
degree with one year after separation from service].

The veteran in essence contends that element (2) is satisfied 
via an in-service injury, specifically exposure to asbestos.  
The reason for the RO's denial of the veteran's claim was 
succinctly stated in the January 2006 statement of the case:  
"There is no documentation of record supporting your 
exposure to asbestos during military service. .  . . .  
Although colon cancer can be a condition associated with 
asbestos exposure, the evidence of record does not support 
that you were exposed to asbestos during your military 
service." 

The veteran's service medical and personnel records do not 
indicate, or even suggest, that the veteran was exposed to 
asbestos in service.  The service medical records are 
pertinently negative.  The service personnel records indicate 
that he was  assigned to one or more Carrier Aircraft Service 
Units (CASU), although there is no evidence that he actually 
served aboard an aircraft carrier.  The veteran did, however, 
serve in the Pacific Theater of Operations, and it appears 
that he was transported aboard naval vessels and/or civilian 
vessels under contract.  The Board has no reason to doubt 
that he was aboard ships during his military service.  

There is no evidence, however, that the veteran served in 
engine rooms or was engaged in any activity which would have 
brought him into contact with asbestos, such as pipe fitter.  
His rating was storekeeper, and he was detailed as a cook 
from July 1945 to September 1945.   

The veteran's accredited representative has contended that  
"during World War II, all ships were loaded with asbestos, 
including the pipes being wrapped in asbestos.  Asbestos 
exposure should be conceded to this veteran."  The Board 
declines to do so.  There is no presumption of asbestos 
exposure due to service aboard naval vessels during World War 
II.  See Dyment v. West, 13 Vet. App. 141, 145 (1999).

The Board agrees with the RO that there is no objective 
evidence of asbestos exposure in service.  In particular, 
there is no evidence that the veteran served in an engine 
room, as a steamfitter, or in any military occupation in 
which exposure to asbestos was likely.  The veteran himself 
has not been clear as to how he came to be exposed to 
asbestos.  In essence, he contends, as does his 
representative, that his mere presence aboard ship 
constituted exposure to asbestos.  As discussed above, no 
presumption of asbestos exposure is created thereby.  

In addition, there is no post-service medical evidence, such 
as x-rays or other laboratory findings, which indicates that 
the veteran was ever exposed to asbestos.  

In summary, for reasons stated above the Board concludes that 
element (2), in-service disease or injury, has not been met.  
The claim fails on that basis.   
For reasons and bases expressed above, the Board finds that a 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for colon cancer, 
claimed to be due to in-service asbestos exposure.  The 
benefits sought on appeal are accordingly denied.

Additional comment

As was noted in the Introduction, the veteran at one point 
alternatively contended that his colon cancer was due to 
radiation exposure.  However, he later withdrew that 
contention.  A review of the record does not indicate any 
exposure to ionizing radiation in service.  The veteran has 
not proffered any other theory of entitlement to service 
connection for colon cancer, and none is evident in the 
record.  See Douglas v. Derwinski, 2 Vet. App. 103, 109 
(1992) [VA is obligated to consider all issues reasonably 
inferred from the evidence of record].  

The veteran is of course free to reopen his claim in the 
future, applying whatever theory he desires. He is advised, 
however, that he will have to submit new and material 
evidence.  See 38 U.S.C.A. § 5108 (West 2002); see also 
Ashford v. Brown, 10 Vet. App. 120, 123 (1997) [a different 
etiological theory underlying a claimed disorder does not 
constitute a new claim].

The Board intimates no opinion, legal or factual, as to the 
ultimate outcome of any future claim.





	(CONTINUED ON NEXT PAGE)






ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for colon cancer is denied.




____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


